UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7058



MARK SAMUEL HOSKIE,

                                              Plaintiff - Appellant,

          versus


WESTERN TIDEWATER REGIONAL JAIL,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-96-801)


Submitted:   January 15, 1998             Decided:   January 28, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Samuel Hoskie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Hoskie appeals from a district court order dismissing his

42 U.S.C. § 1983 (1994) complaint based on Hoskie's failure to

comply with the district court's prior order directing Hoskie to

particularize his complaint. Because Hoskie may proceed with this

action by amending his complaint to provide the information re-
quested by the court, his appeal is interlocutory and not subject

to appellate review under Domino Sugar Corp. v. Sugar Workers Local
392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we dismiss

the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2